
	

113 HR 413 IH: To eliminate the 2-year delay in including oral-only ESRD-related drugs in the Medicare ESRD prospective payment system, as provided under section 632(b)(1) of the American Taxpayer Relief Act of 2012.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 413
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Welch (for
			 himself, Mr. Hanna,
			 Mr. Cooper, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To eliminate the 2-year delay in including oral-only
		  ESRD-related drugs in the Medicare ESRD prospective payment system, as provided
		  under section 632(b)(1) of the American Taxpayer Relief Act of
		  2012.
	
	
		1.Eliminating the 2-year delay
			 in implementation of oral-only ESRD-related drugs in the Medicare ESRD
			 prospective payment systemSection 632(b) of the American Taxpayer
			 Relief Act of 2012 (Public Law 112–240) is amended by striking all that
			 precedes With respect to the implementation and inserting the
			 following::
			
				(b)Monitoring of
				implementation of oral-Only ESRD-Related drugs in the ESRD prospective payment
				systemWith respect to the
				implementation
				.
		
